DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1 and 4 have been amended and claims 8-9 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 201092287 an English translation is provided by the Applicant) in view of Collen (US 2014/0071290).
Regarding claim 1, Takashi discloses a video management device comprising:
processing circuitry configured to
store video data received through a network in a storage unit (storing captured images wherein the images can be from a network; see at least paragraphs 0025 and 0035);
classify a video data group stored in the storage unit according to combinations of the imaging location and content of video data, and calculate a frequency of appearance of each of the combinations (classifying images according to a place and a person/face/object appearing in the image and calculating appearance frequency for each object; see at least paragraphs 0026-0028, 0031 and 0035-0036); and
select video data to be deleted from the storage unit based on the frequency of appearance (if the imaging frequency is lower than a predetermined threshold, the image is not displayed or deleted; see at least paragraph 0035).
	Takashi is not clear about the plurality of cameras installed at respective imaging locations.
	Collen discloses a similar system that classified video and discloses a plurality of cameras installed at respective imaging locations; see at least the Abstract, Fig. 2 and 4 and paragraphs 0024-0027.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi by the teachings of Collen by having the above limitations so to be able to perform a two-stage video content management protocol; see at least the Abstract.	
	
Regarding claim 2, Takashi in view of Collen disclose the video management device according to claim 1, wherein the processing circuitry is further configured to select video data related to the combination in which the frequency of appearance is relatively high (Takashi; displaying the images after deleting the images with imaging frequency lower than a predetermined threshold; see at least paragraphs 0035 and 0049-0050).

Regarding claim 3, Takashi in view of Collen disclose the video management device according to claim 1, wherein the processing circuitry is further configured to select the video data to be deleted from the storage unit based on the frequency of appearance for each combination and a monetary cost required to use the video data determined in accordance with the combination (Takashi; if the imaging frequency is lower than a predetermined threshold, the image is not displayed or deleted; see at least paragraph 0035. Furthermore, they are deleted to save storage and thereby saving cost).

Claim 4 is rejected on the same grounds as claim 1.
Claim 5 is rejected on the same grounds as claim 2.
Claim 6 is rejected on the same grounds as claim 3.
Claim 7 is rejected on the same grounds as claim 1.
Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426